Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that defendant’s motion to suppress the physical evidence was properly denied for reasons stated in the decision by the suppression court. The contention of defendant that he was denied the benefit of his plea bargain has not been preserved for our review (see, People v Moore, 155 AD2d 696). The record establishes that defendant agreed with the sentencing court’s final determination that the bargained for sentence was legally impossible, and neither objected to the sentence imposed as violative of the sentence commitment nor moved to vacate his plea (see, People v Ellis, 162 AD2d 701, lv denied 76 NY2d 892). (Appeal from Judgment of Onondaga County Court, Cunningham, J. — Criminal Possession Controlled Substance, *8584th Degree.) Present — Lawton, J. P., Fallon, Callahan, Davis and Boehm, JJ.